 1
                                    UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
 4                                                              Case No.: 2:19-cv-00415-JAD-VCF
     Joseph Ricci,
 5
                        Plaintiff
 6                                                                   Order Dismissing Action
     v.
 7
     Duran, et al.,
 8
                        Defendants
 9
10             Plaintiff Joseph Ricci brings this civil-rights case under § 1983 for events he alleges

11 occurred during his incarceration at the North Valley Complex of the Clark County Detention
          1
12 Center. On February 9, 2020, I ordered Ricci to file a first-amended complaint by March 11,
        2
13 2020. I expressly warned him that his failure to timely comply with the order would result in
                              3
14 the dismissal of this case. The deadline has passed, and Ricci has not filed a first-amended
15 complaint.
16             District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 4
17 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
18 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
                                                                        5
19 failure to obey a court order, or failure to comply with local rules. In determining whether to
20
     1
21       ECF No. 10 (complaint).

22   2
         ECF No. 9 (order).
23   3
         Id.
24   4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
25
     5
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
26 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
27 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
28 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
                                                    1
 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives. 6
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action. 7 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement. 8 Ricci was warned that his case
13 would be dismissed with prejudice for failure to state a claim if he failed to file a first-amended
14 complaint by March 11, 2020. 9 So, Ricci had adequate warning that his failure to file a first-
15 amended complaint by the deadline would result in this case’s dismissal.
16 ///
17 ///
18 ///
19 ///
20 ///
21
22 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
23
     6
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     8
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

28   9
         ECF No. 9 (order).
                                                        2
 1          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED with prejudice
 2 for failure to state a claim based on Ricci’s failure to file a first-amended complaint in
 3 compliance with this court’s February 9, 2020, order; and
 4          The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 5 CASE.
 6          DATED:
                                                          ________________________________
 7                                                        U.S. District Judge Jennifer A. Dorsey
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      3
